OPINION
ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
This is an appeal from a conviction for the offense of murder. The jury assessed punishment at imprisonment in the Texas Department of Corrections for 99 years. The Court of Appeals affirmed. Drummond v. State, 624 S.W.2d 690 (Tex.App.—Beaumont, 1981).
In his petition for discretionary review, appellant complains of that portion of the opinion wherein the Court of Appeals stated: “We have carefully read the record containing the individual questioning of J — R — on the voir dire examination, and we do not find any such question being propounded.” Our own examination of the record discloses that the prospective juror was specifically asked: “had you ever had a direct interest in the outcome of a criminal case?” The prospective juror then answered “no.” We find that the Court of Appeals was incorrect with respect to this factual recitation in its opinion. However, we find that the correct result was reached.
*782Appellant’s petition for discretionary review is refused.